Crain, J.,
delivered the opinion of this Court.
We think, upon principle, as well as upon the authority of numerous adjudged cases, the injunction was improperly granted in this case, and the decree of the Circuit Court of Baltimore City ought to be reversed. In the bill there is no fact stated to show that fraud was committed in the obtaining the judgment, and there is no *692evidence that any was committed. The only .ground for the relief asked against the judgment, is the fact averred in.the bill, that the appellee had not been in the State of Maryland, with the exception of a few days, from the commencement of the suit up to the time of his filing his bill, and that he had no knowledge of the case. It has been very correctly said that Courts of Chancery do not lightly interfere with judgments at law; they only interfere for the prevention of fraud; never merely for the correction of informalities or irregularities in legal or judicial proceedings. In this case the complainant, in his bill, avers that the property had been attached under judicial process, and been condemned by the judgment of the Court. The appellants, after indulging their debtor for nearly two years, availed themselves of their legal remedy to recover their money. It appears that they did not proceed by attachment against the appellee, as a non-resident or absconding debtor, but pursued the remedy prescribed by the statute, after the return of two summonses of non est. The defendant was not prevented by any act of fraud or accident on the part of the appellants, from defending the suit, and his own voluntary absence from the State, is no ground for the interposition of the Chancery tribunal. If this Court were to recognize the absence of the defendant from the State, as a sufficient ground for the interference of a Court of Equity, every judgment obtained by the process of attachment, would be a subject of review in a Court of Equity. If the defendant absented himself, and did not defend the suit, the fault and negligence is with himself, and a Court of Equity will not interfere. But, upon the merits of the pase, we think the decree of the Circuit Court should be reversed. The account on which the attachment issued is made out against John Campbell, surviving partner of W- J. James, with an affidavit attached of John K, Caldwell, one of the firm and one of the appellants, and all *693the members of the firm of Uorris, Caldwell & Co., in their answer under oath, say that they are credibly informed, and verily believe, that the appellee was a partner of W. J. James at the time when the debt was contracted. Their answer is responsive to the allegations of the bill, and in our opinion is not outweighed by the testimony of the appellee and his son. After obtaining the judgment, the appellants did not exhibit any anxiety or haste to make the money, to the prejudice and injury of the appellee. The judgment was obtained on the 14th of January, 1863, and they did not issue an execution on it, until 1866. So that the appellants, by their forbearance and indulgence, afforded the most ample time to the appellee to have the judgment reviewed in this Court, if any irregularities or errors were committed in the obtaining of it. We will sign a decree reversing the order and decree of the Circuit Court, with costs to the appellants in both Courts, and dismiss the bill.
(Decided 12th November, 1867.)

Order and decree reversed and bill dismissed.